DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application 15/963778 filed on 12/29/2020.

Status of Claims:
Claims 1-5, 7-15 and 17-20 are pending in this Office Action.
Claims 1, and 10-11 are amended.
Response to Arguments
Applicant’s arguments filed in the amendment filed 12/29/2020 respect to amended claims have been fully considered but are moot in view of new grounds of rejection necessitated by applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 1-2, 6-7, 9, 10-12, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Splaine et al. (US 2014/0194208) “Splaine”, in view of Yuan (US 2016/0255034), and further in view of Lin et al.  (US 2018/0196813) “Lin”.
Regarding Claim 1; Splaine discloses a method for providing an improved user interface for executing data operations, comprising:
identifying a first node and a second node, wherein the first node is selected from a first connections graph including a first plurality of nodes, wherein the second node is selected from a second connections graph including a second plurality of nodes (Splaine: Fig. 2 – first node 206 from cluster 216, second node 207 from the second graph), wherein each node is associated with a user account having a plurality of attributes, wherein the identified first and second nodes share at least one common attribute (Splaine: Fig. 2 – second node user 207 has relationships with first node user 206 from cluster 216; paragraphs [0024, 0030-0034] – nodes 201-212 are users; create profile information for each user attributes, characteristics (e.g., demographic, interest, etc..), the strength relationship between any users may be determined based on the common attributes, characteristics and/or other factors that are shared between users);  
generating, based on the first connections graph and the second connections graph, an influence indicator for each of the first node and the second node (Splaine: Fig. 2B; paragraph [0036] – degree of influence between user nodes), Plaine does not explicitly disclose wherein each influence indicator generated for a node is generated based on a number of ingoing connections of the respective connections graph of the node and a number of outgoing connections of the respective connections graph of the (Yuan: paragraphs [0033-0034, 0036] – The social networking system uses information stored about the interactions of members to identify one or more members who have influencer scores above a predetermined threshold (e.g., that are determined to be highly influential.) In some example embodiments, influencer scores are generated by combining several component scores. Potential component scores include, but are not limited to, a popularity score, an authority score, and a connectedness score. In some example embodiments, an authority score is determined based on a ratio of incoming messages and connection requests for a member to outgoing messages and connection requests. In general, a member that has more incoming messages than outgoing messages has a higher authority score within an organization than a member that does not). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Splaine to include the feature of Yuan. One would have been motivated to make this combination to include techniques for identifying members of an organization are the most influential based on their authority score which is determined based on a ratio of the incoming and outgoing messages as taught by Yuan. 
Splaine and Yuan do not explicitly disclose identifying a data operation executed by the first node on a dataset when the influence indicator of the first node is higher than the influence indicator of the second node, wherein the identified data operation is (Lin: Fig. 2A - paragraphs [0039-0040, 0047-0048] – when the first graph relates to various types of activities, the influence score of a first user can be a measure of influence of the first user for the various types of activities or a general measure of influence of the first user. In some embodiments, when the first graph relates to a certain type of activity, the influence score of a first user can be a measure of influence of the first user with respect to the certain type of activity). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Splaine and Yuan to include the feature of Lin. One would have been motivated to make this combination to include techniques for identifying users can influence interactions on a social networking system based on the one or more weights which based on a least one of a first parameter relating to a count of times that the second user took action in response to action taken by a first user, a second parameter relating to a count of times that the second user received an invitation to take action from the first user, and a third parameter relating to a coefficient value representing an affinity between the first user and the second user as taught by Lin (pars. 001, 006). 
Lin further discloses sending, to a device of the second node, a notification indicating the identified data operation, wherein the device is configured to display a user interface including the identified data operation (paragraphs [0028-0029, 0043] – After the first user takes the desired action, an indication of such action can be provided to connections of the first user or other users of the social networking system. Further, the indication can be configured to allow users to access the indication to take the same desired action. In some instances, the indication can be reflected in a story or other content item that is published in the social networking system through news feeds of other users).  
Regarding Claim 2; Lin further discloses generating a plurality of data operation recommendations including a recommendation for executing the identified data operation; and selecting at least two data operation recommendations including the recommendation for executing the identified data operation, wherein the notification indicates the selected at least two data operation recommendations (Lin: paragraphs [0028-0029, 0043]).
Regarding Claim 7; Lin further discloses wherein the identified data operation includes at least one of: generating a dataset, generating a key performance indicator, generating a report, generating a query, and generating a widget (Lin: paragraph [0067] – e.g., user can send, upload or post media data etc.. ).  
Regarding Claim 9; Lin further discloses wherein the notification further includes metadata of the first node (Lin: paragraph [0015] ).
Regarding Claim 20; Yuan further discloses wherein the influence indicator for each node is generated based further on a ratio of ingoing connections to outgoing connections of the node (Yuan: paragraph [0036] – an authority score  “influence” is determined based on a ratio of incoming messages and connection requests for a member to outgoing messages and connection requests.).
Regarding claims 10-12, 17 and 19; note the rejection of claims 1-2, 7 and 9. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Claims 3-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Splaine et al. (US 2014/0194208) “Splaine”, in view of Yuan 
(US 2016/0255034), in view of Lin et al. (US 2018/0196813) “Lin”, and further in view of Rackliffe (US 8,892,672).
Regarding Claim 3; Splaine, Yuan and Lin do not explicitly disclose wherein the influence indicator is generated based further on a hierarchical structure including a third plurality of nodes, wherein the hierarchical structure of the third plurality of nodes includes at least one node that is common to the first plurality of nodes and the second plurality of nodes.Page 20 of 35 SSNE P0947However, Rackliffe discloses the influence indicator is generated based further on a hierarchical structure including a third plurality of nodes, wherein the hierarchical structure of the third plurality of nodes includes at least one node that is common to the first plurality of nodes and the second plurality of nodes (Rackliffe: Fig. 2B; col. 5, lines 25-36 – using hierarchical information 120, server 112 generates hierarchical score 172, e.g., the recipient distance value that specifies the number of degrees of separation in hierarchical information 120 between a node representing user 104 and a node representing the recipient of electronic communication 115. Hierarchical score 172 can have various values, including, e.g., a value of one to indicate one degree of separation, a value of two to indicate two degrees of separation, and so forth. In a variation, the hierarchical score 172 is a weighted value, based on weights associated with an edge between nodes in the hierarchical information). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Splaine, Yuan and Lin to include the feature of Rackliffe. One would have been motivated to make this combination to use hierarchical information generates hierarchical score base the recipient distance value that specifies the number of degrees of seperation in hierarchical information to detect of unintended recipient as taught by Rackliffe.
Regarding Claim 4; Rackliffe further discloses generating a primary connections graph based on the hierarchical structure, wherein the first connections graph and the second connections graph are subsets of the primary connections graph (Rackliffe: Fig. 2B). Motivation to combine is as same as claim 3.
Regarding Claim 5; Splaine, Yuan and Lin do not explicitly disclose wherein the attributes include at least one of: first name, family name, position title, and supervisor identifier. However, Rackliffe discloses wherein the attributes include at least one of: first name, family name, position title, and supervisor identifier (Rackliffe: Fig. 2B; col. 8, lines 27-32 –hierarchy 200 (e.g., a graph of an organization hierarchy) includes various ndoes 201-210 that represent entities (e.g., individuals and/or employees) in an organization (e.g., a company). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Splaine, Yuan and Lin to include the feature of Rackliffe. One would have been motivated to make this combination to use hierarchical information to generate relationship in an organization and generate hierarchy scores to detect of unintended recipient as taught by Rackliffe.
Regarding claims 13-15; note the rejection of claims 3-5. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Splaine et al. (US 2014/0194208) “Splaine”, in view of Yuan 
(US 2016/0255034), in view of Lin et al. (US 2018/0196813) “Lin”, and further in view of Guim Bernat et al. (US 2018/0089044) “Guim Bernat”.
Regarding Claim 8; Splaine,Yuan and Lin do not explicitly disclose wherein the first node has a connection to at least one first subset node and the second node has a connection to at least one second subset node, each subset node having an access permission, wherein the notification further includes a recommendation to change the access permission of at least one of the at least one second subset node based on the access permission of at least one of the at least one first subset node. However, Guim Bernat discloses wherein the first node has a connection to at least one first subset node and the second node has a connection to at least one second subset node, each subset node having an access permission, wherein the notification further includes a recommendation to change the access permission of at least one of the at least one second subset node based on the access permission of at least one of the at least one first subset node (Guim Bernat: Fig. 7; paragraph [0038] – the orchestrator node 118 transmits a notification to the node 112 indicating that the node 112 is to perform the functions that were previously performed by the node 114. In response to receiving the notification, the node 112 accesses (e.g., reads from and/or writes to) the protected resource 302 on the node 116, using the permissions that were reassigned to it). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the invention of Splaine, Yuan and Lin to include the feature of Guim Bernat. One would have been motivated to make this combination to include the method of granting access permission to the requestor node as taught by Guim Bernat.
Regarding claim 18; note the rejection of claim 8. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Prior Art
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.










Conclusion
Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423. The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
/Thuy (Tiffany) Bui/ 
Examiner, Art Unit 2153/
/ALFORD W KINDRED/           Supervisory Patent Examiner, Art Unit 2153